Case 4:20-cv-01115 Document 168 Filed on 06/29/20 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS Ghitted Bacoe Soarty
Saas Ges
HOUSTON DIVISION "Fie

LADDY CURTIS VALENTINE and § JUN 29 2020
RICHARD ELVIN KING, on behalf of §
themselves and others similarly David J, Bradley, Clerk of Court
situated, §

Plaintiffs, §
V. § Civil Action No.

BRYAN COLLIER, in his official gy 4:20-ev-O1115
capacity, ROBERT HERRERA, in his
official capacity, and TEXAS
DEPARTMENT OF CRIMINAL JUSTICE.

Defendants.

&

Tr SA TP

PROPOSED CLASS MEMBER REQUESTING
ORDER UNDER FED. R. CIV. P. 23(d)(1)(B)(iii)

To The HONORABLE JUDGE KEITH P. ELLISON:

COMES NOW, LEEROY CESAR CARBALLO (hereafter "Carballo"), TDCJ #1462910,
an inmate at the Wallace Pack Unit, and does file this request in good faith,
and will show the Court the following:

I. FEDERAL RULE CIVIL PROCEDURE 23(d)(1)(B) (iii)

Rule 23(d)

(d) Conducting the Action
(1) In general. In conducting an action under this rule, the court may
issue orders that:
(B) require--to protect class members and fairly conduct the action--
giving appropriate notice to some or all class members of:
(iii) the members' opportunity to signify whether they consider
the representation fair and adequate, to intervene and present claims or defenses,
or otherwise come into the action;

IT. CLASS ACTION LAWSUIT

Plaintiffs' Bnergency Motion for Class Certification seeks the Court's
approval allowing Plaintiffs to represent two classes, involving inmates at
the Wallace Pack Unit. [ECF 94]. Plaintiffs allege that "there are...no
conflicts between Plaintiffs and the proposed Class." (Plaintiffs reply,

ECF 137, pg-10.) In order to protect class members and fairly conduct the
action, the Court may exercise discretion in affording the members' opportunity
to signify whether they consider the represention fair and adequate, the

-1-
Case 4:20-cv-01115 Document 168 Filed on 06/29/20 in TXSD Page 2 of 4

opportunity to intervene and present claims or defenses, or otherwise come

into the action.

ITI .RELIEF REQUESTED

In the interest of justice, the due process rights of all members who
will be bound by any judgment rendered by the Court, were the Court to grant
Plaintiffs Motion for Class Certification, Carballo request that the Court
require Plaintiffs' counsel or that the Court give all proposed class members
notice puruant to Fed. R.Civ.Proc. 23(d)(1)(B)(iii), or whatever the Court deems
necessary to protect class members and fairly conduct the action.

IV. DECLARATION & CERTIFICATE OF SERVICE

I, Leeroy Cesar Carballo, TDCJ #1462910, D.O.B. 11-30-1978, am incarcerated
at the Pack Unit, 2400 Wallace Pack Rd., Navasota, Tx. 77868 in Grimes County,
Texas, do swear under the penalty of perjury that the facts stated in this motion/
request are both true and correct to the best of my knowledge and filed in good
faith. I mailed a copy of this request through the U.§.Mail, postage prepaid,
addressed to: Christin Cobe Vasquez, Assistant Attorney General, Law Enforcement
Defense Division, P.O. Box 12548, Capitol Station, Austin, Tx. 78711-2548 on
this 25th day of June, 2020.

eero sar r oO
Case 4:20-cv-01115 Document 168

June 25, 2020

Clerk,

United States District Court
Southern District of Texas
P.O. Box 61010

Houston, Tx. 77208

Filed on 06/29/20 in TXSD_ Page 3 of 4

Leeroy Cesar Carballo
#1462910
Pack Unit
2400 Wallace Pack Rd.
Navasota, Texas 77868

wat Big

Feces

David J, Bradley Clerk of Court

Re: Filing "PROPOSED CLASS MEMBER REQUESTING ORDER UNDER FED. R. CIV. P.23(d)(1)(B)(iii) "|
VALENTINE, et. al. VS. COLLIER, et. al. Civil Action No. 4:20-cv-01115 !

Dear Clerk,

Please file this request and bring it to the Court's attention as time allows

you to. Your help in this matter will be greatly appreciated.

Toone as Carballo
3

ade 4 of 4

 

oO
_ Leeroy Cesar Canballo #1462910 3

    

 

Pagk Unit BHCC TH HCE POE Poe sesensgy 2 tg mami =
PMLA + ei HOLES FATES Pe ee oe Py, et
2400 Wallace Pack Rd. 0 ee
Navasota Tx. 77868 . a tt eee
= 7 wes Doe Ee eee | et FORE HEB ISA
” Hees, mes OM * Preece
mest Rew, wee

Clerk,

United States District Court
Southern District of Texas
P.O. Box 61010

Houston, Tx. 77208

 

David J, Bradley, Clerk of Court

PFEOG-iOiGis dea ipralalalinadtnediiiyptiitifijy

Case 4:20-cvsp1115° Document 168 Filed on 06/29/20
